Exhibit 10.3

AMENDMENT NUMBER ONE TO SEPARATION AGREEMENT

This Amendment Number One to Separation Agreement (this “Amendment”) is made and
entered into as of May 15, 2013 by and between Carmike Cinemas, Inc. (“Carmike”)
and John Lundin ( “Executive”).

WHEREAS, Carmike and Executive entered into a Separation Agreement effective as
of January 25, 2010 (the “Separation Agreement”) to address certain benefits
payable to Executive upon termination of employment;

WHEREAS, Carmike and Executive desire to amend the Separation Agreement to
clarify certain provisions for purposes of Section 409A of the Internal Revenue
Code of 1986, as amended;

NOW, THEREFORE, in consideration of the mutual promises, terms, covenants, and
conditions set forth herein, Carmike and Executive hereby amend the Separation
Agreement as follows, effective as of January 25, 2010:

1.

By amending Section 2.1(e) to read as follows:

“If Executive is a “specified employee” (as defined in Treas. Reg. §
1.409A-1(i)), then the timing of payments to which Executive is entitled shall
be determined in accordance with § 4.13.”

2.

By amending Section 4.13, Compliance with § 409A of the Code, to read as
follows:

“Compliance with § 409A of the Code. To the extent this Agreement is subject to
§ 409A of the Code, the Executive and Carmike intend all payments under this
Agreement to comply with the requirements of such section, and this Agreement
shall, to the extent practical, be operated and administered to effectuate such
intent. If Executive is a “specified employee” (as defined in Treas. Reg. §
1.409A-1(i)), then each payment to which Executive is entitled under § 2.1 that
is a payment of deferred compensation from a “nonqualified deferred compensation
plan” (as defined in Treas. Reg. § 1.409A-1(a)) shall be delayed until the date
which is six (6) months and one (1) day after the date Executive has a
“separation from service” (as defined in Treas. Reg. § 1.409A-1(h)). To the
extent that any taxable reimbursement of expenses, including the reimbursements
(and compensation for income taxes or tax liability) described in § 2.1(d), is a
payment of deferred compensation from a “nonqualified deferred compensation
plan” (as defined in Treas. Reg. § 1.409A-1(a)): (i) all approved reimbursements
shall be paid within a reasonable time and not later than the last day of the
calendar year following the calendar year in which the reimbursed expense was
incurred, (ii)



--------------------------------------------------------------------------------

any expenses reimbursed during any calendar year shall not affect the expenses
reimbursed by Carmike in another calendar year, and (iii) Executive’s right to
reimbursement of expenses shall not be subject to liquidation or exchange for
another benefit.”

3.

Except as otherwise expressly amended herein, the terms and conditions of the
Separation Agreement as in effect immediately before the effective date of this
Amendment shall remain in full force and effect.

IN WITNESS WHEREOF, Carmike and Executive have executed this Amendment Number
One as of the date first set forth above.

 

CARMIKE CINEMAS, INC. By:  

/s/ Daniel E. Ellis

  Daniel E. Ellis   Senior Vice President, General Counsel and Secretary
EXECUTIVE

/s/ John Lundin

John Lundin